       Case 3:20-cv-02731-VC Document 894-2 Filed 12/19/20 Page 1 of 8




WILLIAM S. FREEMAN (SBN 82002)                   MANOHAR RAJU (SBN 193771)
wfreeman@aclunc.org                              Public Defender
SEAN RIORDAN (SBN 255752)                        MATT GONZALEZ (SBN 153486)
sriordan@aclunc.org                              Chief Attorney
AMERICAN CIVIL LIBERTIES UNION                   GENNA Ellis BEIER (CA SBN 300505)
FOUNDATION OF NORTHERN                           genna.beier@sfgov.org
CALIFORNIA                                       Emilou H. MacLean (CA SBN 319071)
39 Drumm Street                                  emilou.maclean@sfgov.org
San Francisco, CA 94111                          FRANCISCO UGARTE (CA SBN 241710)
Telephone: (415) 621-2493                        francisco.ugarte@sfgov.org
Facsimile: (415) 255-8437                        OFFICE OF THE PUBLIC DEFENDER
                                                 SAN FRANCISCO
Attorneys for Petitioners-Plaintiffs             555 Seventh Street
Additional Counsel Listed on Following Page      San Francisco, CA 94103
                                                 Direct: (415) 553-9319
                                                 Facsimile: (415) 553-9810

                          UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA
                             SAN FRANCISCO DIVISION


ANGEL DE JESUS ZEPEDA RIVAS,                     CASE NO. 3:20-CV-02731-VC
BRENDA RUBI RUIZ TOVAR, LAWRENCE
KURIA MWAURA, LUCIANO GONZALO                    DECLARATION OF
MENDOZA JERONIMO, CORAIMA                        CARTER C. WHITE
YARITZA SANCHEZ NUÑEZ, JAVIER
ALFARO, DUNG TUAN DANG, JUAN JOSE                JUDGE VINCE CHHABRIA
ERAZO HERRERA, RAJNISH RAJNISH, and
WILLIAN MATIAS RAUDA,

       Petitioners-Plaintiffs,

        v.

DAVID JENNINGS, Acting Director of the
San Francisco Field Office of U.S. Immigration
and Customs Enforcement; TONY PHAM,
Senior Official Performing the Duties of the
Director of the U.S. Immigration and Customs
Enforcement; U.S. IMMIGRATION AND
CUSTOMS ENFORCEMENT; GEO GROUP,
INC.; NATHAN ALLEN, Warden of Mesa
Verde Detention Facility,


              Respondents-Defendants.




                                CASE NO. 3:20-cv-02731-VC
                            DECLARATION OF CARTER C. WHITE
       Case 3:20-cv-02731-VC Document 894-2 Filed 12/19/20 Page 2 of 8




BREE BERNWANGER* (NY SBN 5036397)               MARTIN S. SCHENKER (SBN 109828)
bbernwanger@lccrsf.org                          mschenker@cooley.com
HAYDEN RODARTE (SBN 329432)                     COOLEY LLP
hrodarte@lccrsf.org                             101 California Street, 5th Floor
LAWYERS’ COMMITTEE FOR                          San Francisco, CA 94111
CIVIL RIGHTS OF                                 Telephone: (415) 693-2000
SAN FRANCISCO BAY AREA                          Facsimile: (415) 693-2222
131 Steuart St #400
San Francisco, CA 94105                         TIMOTHY W. COOK* (Mass. BBO# 688688)
Telephone: (415) 814-7631                       tcook@cooley.com
                                                FRANCISCO M. UNGER* (Mass. BBO#
JUDAH LAKIN (SBN 307740)                        698807)
judah@lakinwille.com                            funger@cooley.com
AMALIA WILLE (SBN 293342)                       COOLEY LLP
amalia@lakinwille.com                           500 Boylston Street
LAKIN & WILLE LLP                               Boston, MA 02116
1939 Harrison Street, Suite 420                 Telephone: (617) 937-2300
Oakland, CA 94612                               Facsimile: (617) 937-2400
Telephone: (510) 379-9216
Facsimile: (510) 379-9219

JORDAN WELLS (SBN 326491)
jwells@aclusocal.org
STEPHANIE PADILLA (SBN 321568)
spadilla@aclusocal.org
AMERICAN CIVIL LIBERTIES UNION
FOUNDATION OF SOUTHERN CALIFORNIA
1313 West Eighth Street
Los Angeles, CA 90017
Telephone: (213) 977-9500
Facsimile: (213) 977-5297

                            Attorneys for Petitioners-Plaintiffs
                                 *Admitted Pro Hac Vice




                                            2
                             CASE NO. 3:20-cv-02731-VC
                         DECLARATION OF CARTER C. WHITE
         Case 3:20-cv-02731-VC Document 894-2 Filed 12/19/20 Page 3 of 8




                            DECLARATION OF CARTER C. WHITE
       I, Carter White, declare:
       1.      I am an attorney duly admitted to practice before this Court. I have personal

knowledge of the facts set forth herein, and if called as a witness, I could competently so testify.

       2.      I am the supervising attorney of the King Hall Civil Rights Clinic at the U.C.

Davis School of Law (“Clinic”). Since 2013, I have been counsel of record, along with attorneys

at Rosen Bien Galvan & Grunfeld LLP, for the Plaintiff class in Hedrick v. Grant, 2:76-cv-

00162-EFB (N.D. Cal.) (“Hedrick”). Hedrick is a class action brought against the County of

Yuba on behalf of all incarcerated people in the Yuba County Jail (the “Jail”). The class
includes pre- and post-trial county prisoners (“county prisoners”) and immigration detainees in

the custody of the United States Immigration and Customs Enforcement (“ICE”) who are held at

the Jail pursuant to a contract between ICE and Yuba County (“immigration detainees”). In

2018, the district court approved an Amended Consent Decree regarding the conditions in the

Jail. See Hedrick, Dkt. 258. The Amended Consent Decree covers many areas of operation in

the Jail, including, but not limited to, medical, mental health, and dental care for class members.

Plaintiffs’ counsel are the court-appointed monitors responsible for determining whether the

defendants are complying with the terms of the Amended Consent Decree.

                                           Yuba Layout

       3.      Throughout the more than seven years the Clinic has been involved in the Hedrick

case, my students and I have monitored conditions in the Jail through prisoner interviews and

review of documents. I have conducted multiple monitoring tours of all areas of the Jail. I am

therefore extremely familiar with the layout of the Jail. The Jail is divided into the New Jail and

Old Jail. The New Jail consists of A Pod, B Pod, C Pod, D Pod, E Pod and F Pod, which all

house only male incarcerated people. All of these units are supervised via indirect supervision

from a control booth. A Pod, D Pod, E Pod, and F Pod are celled housing units with twenty cells

in each unit. Each cell is separated from a dayroom by a perforated door. B Pod and C Pod are
dormitory units with a sleeping area on the bottom floor with bunk beds and a common area on
                                                 1
                                 CASE NO. 3:20-cv-02731-VC
                             DECLARATION OF CARTER C. WHITE
        Case 3:20-cv-02731-VC Document 894-2 Filed 12/19/20 Page 4 of 8




the second floor. The last time that I toured the Jail, the bunk beds in these two units were

spaced approximately two to three feet apart from each other.

       4.      The Old Jail consists of G-Tank, H-Tank, I-Tank, J-Tank, K-Tank, L-Tank, N-

Tank, P-Tank, the Q Cells, R-Dorm, S-Tank, and T-Tank. G-Tank through L-Tank are all in one

area of the Jail and are laid out inside of a U-shaped hallway. The dorms are separated from the

hallway only by bars. G-Tank, H-Tank, and I-Tank open to the right side of the U-shaped

hallway, while J-Tank, K-Tank, and L-Tank open up to the left side of the U-shaped hallway.

All six of these units are dormitory-style, with small common areas and extraordinarily cramped
living areas with bunk beds set very close together. Each of these six tanks is designed to house

between 10 and 20 incarcerated people. All six of the tanks share the same airflow because they

all open onto the same hallway.

       5.      N-Tank is the worker unit and consists of a number of single cells separated from

a hallway by bars. All of the incarcerated people in N-Tank breathe the same air because they all

open onto the same hallway.

       6.      P-Tank and R Dorm are both female dormitory housing. P-Tank has capacity for

approximately twelve incarcerated people, while R Dorm can house up to twenty-two

incarcerated people.

       7.      There are four Q cells in the Old Jail. These cells are separated from the rest of

the Jail by solid doors and have capacity for between one and four incarcerated people. Male
incarcerated people housed in the Q cells must shower in the N-Tank shower. Female

incarcerated people in the Q cells must shower in the S-Tank showers.

       8.      S-Tank is the female administrative segregation unit and consists of six double

cells with bunk beds. The cells are separated from a common hallway only by bars.

       9.      Finally, T-Tank is a small dormitory unit. It has the capacity to house eight

incarcerated people. T-Tank used to house female incarcerated people. It is now my
understanding that T-Tank houses male incarcerated people.

                                                 2
                                  CASE NO. 3:20-cv-02731-VC
                              DECLARATION OF CARTER C. WHITE
        Case 3:20-cv-02731-VC Document 894-2 Filed 12/19/20 Page 5 of 8




                                       COVID Outbreak

       10.     The Jail is currently experiencing an outbreak of COVID-19 among incarcerated

people. I was first advised of the outbreak by Michael Ciccozzi, County Counsel for Yuba

County, in an email sent to Plaintiffs’ counsel in Hedrick on December 14, 2020. The email

stated that an incarcerated person showed symptoms on December 7, 2020 and was tested that

date. On December 9, 2020, the test came back positive. Three other people who had previously

been housed with the person in a four-person cell, Q-4, were then tested on December 9, 2020.

All three tests came back positive on December 12, 2020.
       11.     On December 17, 2020 at 2:00 p.m., my co-counsel and I participated in a

telephone conference with a number of representatives from Yuba County: Mr. Ciccozzi,

Hannah Bernard (in-house counsel for Wellpath, the private medical provider with whom the

County contracts for medical care for incarcerated people), Lt. Fishurn, Sgt. Jenson, Dr. Fong

Luu (Yuba County Public Health Department), Undersheriff Ron Johnson, George McKnight

(Wellpath’s Regional Director of Operations), Codie Spear, RN (Wellpath’s Health Services

Administrator for the Jail), Joseph Larmour (Yuba County Counsel’s office), Undersheriff

Nicholas Morzinski, and Cpt. Alan Garza.

       12.     During the telephone call, the County informed us that sixteen incarcerated

people—fifteen men and one woman—had tested positive for COVID-19. The County informed

us that all sixteen positive tests had been for county prisoners. They informed us that twelve of
the male incarcerated people who had tested positive were being isolated in E Pod, which is a

celled housing unit in the Jail that has twenty cells, with the remainder of males who tested

positive being held in medical cells. They informed us that the female incarcerated person who

tested positive was being isolated by herself in one of the Q cells in the Jail. The County

informed us that they did not know how COVID-19 had entered the Jail.

       13.     The County further informed us that the people who tested positive had been
housed in multiple housing units on the “Old Jail” at the time the tests were administered. The

                                                 3
                                 CASE NO. 3:20-cv-02731-VC
                             DECLARATION OF CARTER C. WHITE
         Case 3:20-cv-02731-VC Document 894-2 Filed 12/19/20 Page 6 of 8




County was unable to inform us of the specific housing units that were impacted, but did state

that at least some of the people who tested positive had been in G-Tank and H-Tank. At the time

of the call, the County had informed us that no incarcerated people housed in the New Jail had

yet tested positive.

        14.     I have spoken to a number of incarcerated people in the Jail by telephone over the

past week. These incarcerated people have provided me with additional information about where

people who tested positive were housed.

        15.     I am aware that at least two women prisoners who were previously housed in R-
dorm are now infected with COVID-19. On Tuesday, December 15, 2020, two women who had

symptoms were moved into quarantine in one of the nearby Q cells. These women were tested

on December 15, 2020. On Thursday, December 17, 2020, all prisoners in R dorm were tested.

One woman prisoner who was symptomatic was given a rapid test that was positive; she was

then isolated into a Q cell. The two women who had previously been quarantined in a two-person

Q cell were then returned to R dorm, even though they did not have results from the tests they

were given on Tuesday. Today the tests results came back and one of those women also tested

positive, so that all of the women in R dorm have now been exposed by two different people.

        16.     I spoke to another male prisoner who is very sick with COVID-19; he is currently

housed by himself in a medical cell. This prisoner told me he had been symptomatic for two

weeks, but that he had to wait a week and a half before he was tested for COVID-19. This
prisoner has COVID-19 risk factors including diabetes and hypertension. During the period he

was symptomatic he was moved, first to A-pod, and then to cell Q-4, along with other prisoners

with COVID-19 risk factors. Q-4 is a four-person cell; all 4 people who were housed there are

now infected with COVID-19.

        17.     During the December 17, 2020 telephone conference with the County, the County

further informed us that at the time of the call, there were five to six additional people in the Jail
who were symptomatic and had been tested, but for whom the test results had not yet been

                                                   4
                                  CASE NO. 3:20-cv-02731-VC
                              DECLARATION OF CARTER C. WHITE
         Case 3:20-cv-02731-VC Document 894-2 Filed 12/19/20 Page 7 of 8




received.

        18.     The County informed us that they were in the process of testing all incarcerated

people in the Jail. The County indicated that they were testing symptomatic people using the

rapid antigen testing, but that all asymptomatic people were being tested using PCR testing. The

County indicated that the current turn-around time on PCR tests from the Jail is two to three

days. The County informed us that they had started conducting the testing and had completed

testing in some areas of the Jail, but still had to test other areas of the Jail. The County did not

know when they would be able to complete the testing though indicated they hoped to do so as
soon as possible. The County also did not know when it would receive all of the results. The

County indicated that once testing was completed, they would place all units in the Jail on

quarantine status so as not to cross-contaminate without knowing who had and had not tested

positive. We asked why the County was not using the antigen test (or “rapid test”) to test

everyone. The County responded that they did not have enough available antigen tests to test

everyone. The County also indicated that it had concerns about false negative results from the

antigen test.

        19.     The County informed us that they were quarantining “in place” all incarcerated

people who had potentially been exposed to the people who had tested positive or who were

symptomatic. We asked whether the County would be moving people housed in dormitory

setting who were quarantining to celled housing. The County indicated that they were not.
        20.     The County informed us that, at the time of the call, there were twenty-one ICE

detainees in the Jail and that none of the ICE detainees had yet tested positive. We asked the

County if they had requested that ICE transfer the ICE detainees out of the Jail. The County

responded that ICE had indicated that it did not have any other available location to which it

could transfer the ICE detainees.

        21.     The County further indicated that there were twelve “medically-vulnerable”
individuals housed in the Jail and that all twelve had been transferred to A Pod. This is the pod

                                                  5
                                  CASE NO. 3:20-cv-02731-VC
                              DECLARATION OF CARTER C. WHITE
         Case 3:20-cv-02731-VC Document 894-2 Filed 12/19/20 Page 8 of 8




which housed the first person who tested positive, increasing the risk of COVID exposure to

individuals identified as medically vulnerable.

       22.     During the telephone call with the County, Plaintiffs’ counsel inquired if

Defendants were taking any measures to reduce the population of the Jail. The County

responded that they had taken a number of steps to divert new intakes from being booked into

the Jail. The County also stated it was considering early release of incarcerated people, but did

not commit to any releases.

       23.     Plaintiffs’ counsel asked about whether the County would require testing for staff.
The County indicated that it was discussing the issue with human resources and expressed

concerns that it would be unable to require staff to get tested.

       24.     The County also indicated that three staff members were quarantining because

they had developed symptoms of COVID-19.

       25.     From my frequent touring of the Jail, social distancing—maintaining a minimum

of six feet of distance from other people—is difficult in nearly all areas of the Jail, and especially

in the dormitory units, which comprise most of the housing in the Jail.

       26.     Shortly after 5:00 p.m. today I received a call from a county prisoner who is

housed in H-tank. He told me that 8 of the 10 people housed in H were just informed that they

had tested positive for COVID-19. He said that the Jail has no plans to move any of the prisoners

from that location, including the two people who did not test positive.
       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct, and that this declaration is executed at El Paso, Texas this 18th day

of December, 2020.


                                                   /s/ Carter C. White
                                                   Carter C. White




                                                  6
                                  CASE NO. 3:20-cv-02731-VC
                              DECLARATION OF CARTER C. WHITE
